NUMBER 13-13-00340-CR

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG

MARK MERU,                                                                      Appellant,

                                             v.

THE STATE OF TEXAS,                                                              Appellee.


                    On appeal from the 117th District Court
                          of Nueces County, Texas.


                                       ORDER
              Before Justices Garza, Benavides, and Longoria
                             Order Per Curiam

       This cause is before the Court on appellant’s motion to direct the trial court clerk

to forward to this Court original Exhibit 3, a recording, which was filed in Cause No. 11-

CR-3756-B.

       The Court, having fully examined and considered appellant’s motion to direct the

trial court clerk to forward the original exhibit, is of the opinion that the motion should be
granted. Appellant’s motion is hereby GRANTED. The clerk of the trial court is hereby

ORDERED to forward original Exhibit 3 admitted at trial in Cause No. 11-CR-3756-B to

this Court within fifteen days from the date of this order.

                                                  PER CURIAM

Do Not Publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed this
The 2nd day of October, 2015.




                                              2